DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson (U.S. Patent No. 9,941,262) 
Regarding to claim 1, Thompson teaches a method for manufacturing a micro-LED display device, comprising:
forming micro-LEDs on a carrier substrate, wherein the carrier substrate is transparent for a laser which is used in laser lifting-off (Fig. 12, element 301B; column 14, line 67);
filling trenches between the micro-LEDs on the carrier substrate with a holding material (Fig. 12, element 17B; column 15, line 48);
performing a laser lifting-off on selected ones of the micro-LEDs to lift off them from the carrier substrate, wherein the selected micro-LEDs are held on the carrier substrate through the holding material (Fig. 13, column 16, lines 6-10, laser lifting-off on blue micro-LEDs to lift off them from the carrier substrate, the selected blue micro-LEDs are held on the carrier substrate 301B through the holding material 17B);
bonding the selected micro-LEDs onto a receiving substrate of the micro-LED display device (Fig. 14; column 13, lines 13-15, bonding the selected blue micro-LEDs onto a receiving substrate 400 of the micro-LED display device); and
separating the selected micro-LEDs from the carrier substrate to transfer them to the receiving substrate (Fig. 14; column 16, lines 29-31, the blue micro-LEDs 10B are separated from the carrier substrate 301B to transfer them to the receiving substrate 400).
Please note that B, G, and R stand for blue, green, and red. The selective transferring process for green and red LEDs are illustrated in Fig. 16-23. 
Regarding to claim 4, Thompson teaches the carrier substrate is a sapphire substrate (column 9, lines 14-15), and the micro-LEDs are blue micro-LEDs or green micro-LEDs (column 6, lines 20-21).
Regarding to claim 5, Thompson teaches the carrier substrate is a GaAs substrate (column 28, lines 38-41), and the micro-LEDs are red micro-LEDs (column 24, line 8).
Regarding to claim 6, Thompson teaches the holding material includes at least one of photoresist, glue, polymer, silicone, or grease (column 10, lines 40-42).
Regarding to claim 7, Thompson teaches the holding material is photoresist (column 10, lines 40-42) and is removed after bonding the selected micro-LEDs onto a receiving substrate (Fig. 15, Fig. 21, the holding material 17 is removed from the micro-LED after bonding the selected micro-LEDs onto a receiving substrate).
Regarding to claim 8, Thompson teaches the selected micro-LEDs are separated from the carrier substrate with removing the holding material and with separating the carrier substrate from the receiving substrate (Fig. 15, Fig. 21, the selected micro-LEDs 10 are separated from the carrier substrate 301 with removing the holding material 17 and with separating the carrier substrate 301 from the receiving substrate 400).
Regarding to claim 9, Thompson teaches the selected micro-LEDs are separated from the carrier substrate with assistance of heating and then cooling the carrier substrate and the receiving substrate (Figs. 13-14, the selected micro-LEDs are separated from the carrier substrate with assistance of heating from a laser beam, and then the carrier substrate and the receiving substrate is cooled down when the laser beam is removed).
Regarding to claim 10, Thompson teaches a micro-LED display device, which is manufactured by using the method for manufacturing a micro-LED display device according to claim 1 (column 23, lines 33-38).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 2, the prior art fails to anticipate or render obvious the claimed limitations including “reducing thickness of the holding material to be lower than that of the micro-LEDs before performing the laser lifting-off” in combination with the limitations recited in claim 1.
Regarding to claim 3, the prior art fails to anticipate or render obvious the claimed limitations including “reducing thickness of the holding material to be lower than that of the micro-LEDs after performing the laser lifting-off” in combination with the limitations recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828